DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to A system and method for automating installation of prefabricated parts at a construction site includes retrieving an installation plan for a room in which a plurality of parts are installed. The method also includes determining an orientation of the room based on one or more images captured for the room and scanning a first visual indicator on a first part from the plurality of parts, the visual indicator indicating a first order position in the installation order. The method includes determining a first installation location in the room based on the first order position and the installation plan. The method also includes displaying an installation graphic at the first installation location in the room, the installation graphic illustrating a spatial position and an alignment for the first part.
	The closest prior art of record fail to teach the limitation of “determining an orientation of the room based on one or more images captured for the room; scanning a first visual indicator on a first part from the plurality of parts, the visual indicator indicating a first order position in the installation order; determining whether the first order position from the first visual indicator matches a current order position in the installation order; in response to the first order position matching the current order position, determining a first installation location in the room based on the first order position and the installation plan; and displaying an installation graphic at the first installation location in the room, the installation graphic illustrating a spatial position and an alignment for the first part”
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 11 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Tiwari et al. Pub. No. US 20180121571 A1 teaches A method for planning a building system includes incorporating user requirements into a floor plan accessed through a mobile device. An installation map is generated of locations for components corresponding to the user requirements. The placement of components is displayed on the floor plan based on specifications of the components and the user requirements.
	Sheffield et al. Pub. No. US 20190266793 A1 teaches systems and methods for using depth and image information for an object within a space to determine physical dimensions for the object and a relative location of the object within the space with respect to a capturing device such as a computer device. In embodiments, the object may be a building feature that is accessible prior to obstructing objects, such as dry wall, obstructing the visibility and accessibility of the building feature. A scene or image information of the space associated with the object may be associated with the depth 
	Fleischmann et al. Pub. No. US 20190005719 A1 teaches a spatial indexing system receives a sequence of images depicting an environment, such as a floor of a construction site, and performs a spatial indexing process to automatically identify the spatial locations at which each of the images were captured. The spatial indexing system also generates an immersive model of the environment and provides a visualization interface that allows a user to view each of the images at its corresponding location within the model.
	Winter et al. Pub. No. US 20160057400 A1 teaches  a method for displaying objects and object data of a design plan on a boundary surface of a room is disclosed. In a first step, a design plan of the room is selected and loaded into a control device. In a second step, the current display field of a display device is determined. In a third step, the current display field of the display device is compared on the boundary surface against the design plan, and the objects of the design plan lying in the current display field are determined. In a fourth step, projection parameters suitable for the objects lying in the current display field are determined and transmitted to the display device. In a fifth step, the objects lying in the current display field are projected by the display device on the boundary surface.
	Bell et al. Pub. No. US 20150262421 A1 teaches Systems and techniques for processing and/or transmitting three-dimensional (3D) data are presented. A partitioning 
	Maciocci et al. Pub. No. US 20120249741 A1 teaches a head mounted device provides an immersive virtual or augmented reality experience for viewing data and enabling collaboration among multiple users. Rendering images in a virtual or augmented reality system may include capturing an image and spatial data with a body mounted camera and sensor array, receiving an input indicating a first anchor surface, calculating parameters with respect to the body mounted camera and displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface. Further operations may include receiving a second input indicating a second anchor surface within the captured image that is different from the first anchor surface, calculating parameters with respect to the second anchor surface and displaying the virtual object such that the virtual object appears anchored to the selected second anchor surface and moved from the first anchor surface.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically determining an orientation of the room based on one or more images captured for the room; scanning a first visual indicator on a first 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tiwari et al. Pub. No. US 20180121571 A1 - FLOOR PLAN BASED PLANNING OF BUILDING SYSTEMS
	Blumer  et al. Pub. No. US 20200024849 A1 - SYSTEM AND METHOD FOR AUTOMATING CONSTRUCTION AND INSTALLATION OF SURFACES IN CONSTRUCTION
	Sheffield et al. Pub. No. US 20190266793 A1 - APPARATUS, SYSTEMS, AND METHODS FOR TAGGING BUILDING FEATURES IN A 3D SPACE
	 Fleischmann et al. Pub. No. US 20190005719 A1 - AUTOMATED SPATIAL INDEXING OF IMAGES BASED ON FLOORPLAN FEATURES
	Telleria et al. Pub. No. US 20180283019 A1 - AUTOMATED DRYWALLING SYSTEM AND METHOD
	Winter et al. Pub. No. US 20160057400 A1 - METHOD AND DEVICE FOR DISPLAYING OBJECTS AND OBJECT DATA OF A DESIGN PLAN 


	Maciocci et al. Pub. No. US 20120249741 A1 - ANCHORING VIRTUAL IMAGES TO REAL WORLD SURFACES IN AUGMENTED REALITY SYSTEMS
	The Electrical and Illuminating Equipment of the Eastman Theatre and School of Music - 1923
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647